Citation Nr: 0122335	
Decision Date: 09/11/01    Archive Date: 09/19/01

DOCKET NO.  95-41 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical, thoracic, 
and lumbar spine arthritis with myofascitis, claimed as a 
back bruise.

2.  Entitlement to service connection for headaches, to 
include as secondary to sinusitis.

3.  Entitlement to service connection for urinary frequency.  

4.  Entitlement to compensation under 38 U.S.C. § 1151 for 
cervical, thoracic, and lumbar spine arthritis with 
myofascitis, headaches, and urinary frequency.

5.  Entitlement to an increased disability rating for 
sinusitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to January 
1970.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of rating actions rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran appeals a 
May 1995 rating decision that denied an increased disability 
evaluation for sinusitis and an October 1995 rating decision 
that denied service connection for back bruise as, claimed as 
a back strain/injury.  

In April 1998, the RO issued a rating decision that addresses 
the issues of compensation for cervical, thoracic, and lumbar 
spine arthritis with myofascitis, headaches, and urinary 
frequency under the provisions for establishing direct 
service connection and under the provisions of 38 U.S.C.A. 
§ 1151.  The veteran subsequently filed a notice of 
disagreement of denial of his claim for compensation under 
§ 1151 and the RO subsequently furnished him with a September 
1998 Supplemental Statement of the Case addressing his claims 
for compensation for a spinal disability.  In December 1998, 
the veteran submitted a statement wherein he reiterated his 
contention that treatment at a VA facility exacerbated his 
prior back injury.  The Board construes this statement as a 
substantive appeal of the § 1151 issue.  

In January 2001, the Board remanded the case to the RO for 
clarification of the veteran's wishes with respect to a 
requested hearing before a Member of the Board.  In March 
2001, the veteran responded that he desired a hearing before 
a Member of the Board sitting in Washington, D.C.  
Subsequently, the veteran's representative submitted a 
statement indicating that the veteran wished to cancel his 
hearing before the Board.  Accordingly, the matter is ready 
for further action by the Board.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100-5107 (West Supp. 2001).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Under the VCAA, VA has a duty to 
make reasonable efforts to assist a veteran in obtaining 
evidence necessary to substantiate the veteran's claim, 
including a medical examination.  VCAA § 3(a).  See also, 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  While the claims folder shows that the 
veteran has undergone several VA spine examinations, these 
examinations do not include an opinion as to the etiology of 
the veteran's present back disabilities.  A new VA 
examination would be probative in ascertaining the etiology 
of the veteran's present back disabilities.  Similarly, a VA 
examination would be probative in ascertaining the etiology 
of the veteran's claimed headaches and urinary frequency.  

The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  With respect to the veteran's claim for an increased 
disability rating for sinusitis, the Board notes that the 
most recent VA examination was conducted in August 1996.  In 
light of the time that has elapsed since this examination, 
the Board is of the opinion that a new VA examination is in 
order.  See, 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).

The Board also notes that the most recent medical evidence 
presently associated with the claims folder consists of VA 
outpatient treatment records dated in February 1998 and a VA 
genito-urinary examination report dated in June 1998.  If any 
subsequent treatment records are referenced by the veteran, 
the RO should associate them with the claims folder.  See 
generally, 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

In order to comply with the duty to assist, this case is 
REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all health care providers 
who have treated the veteran for his 
alleged back disabilities, headaches, 
urinary frequency, and sinusitis since 
February 1998.  After securing the 
necessary releases, the RO should obtain 
these records.

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder.  If any identified 
evidence is not available, the RO should 
notify the appellant as mandated by the 
Veterans Claims Assistance Act of 2000.  

2.  Thereafter, the veteran should be 
afforded a VA examination(s), with an 
appropriate health care provider, to 
ascertain the etiology or date of onset 
of any current cervical, thoracic, and/or 
lumbar spine disability; headaches; 
and/or urinary frequency.  The RO should 
insure that efforts to notify the veteran 
of any scheduled VA examination(s) are 
documented within the claims folder.  The 
entire claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner(s) prior to the 
examination(s).  The examiner(s) should 
review the results of any testing prior 
to completion of the report(s).  The 
examiner(s) should provide complete 
rationale for all conclusions reached.  

The examiner(s) should provide the 
following information:

a) The examiner(s) should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner(s) should identify 
any and all cervical, thoracic, 
and/or lumbar spine disabilities 
that are currently shown or 
otherwise indicated by the medical 
evidence.  

For each back disability that is 
found on examination, or otherwise 
indicated in the medical record, the 
examiner should proffer an opinion 
as to whether the disability is 
"more likely than not" (i.e., the 
probability is greater than 50%); 
"as least as likely as not" (i.e., 
the probability is equal to or 
greater than 50%); or "not as least 
as likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
either the veteran's active military 
service, or VA hospitalization, 
medical treatment, surgery, or 
examination.

c)  The examiner(s) should state 
whether a disability manifested by 
headaches is presently shown or 
otherwise indicated by the medical 
evidence.  If so shown or indicated, 
the examiner should proffer an 
opinion as to whether the disability 
is "more likely than not" (i.e., 
the probability is greater than 
50%); "as least as likely as not" 
(i.e., the probability is equal to 
or greater than 50%); or "not as 
least as likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
the veteran's active military 
service; a disability for which 
service connection has been 
established; or VA hospitalization, 
medical treatment, surgery, or 
examination.

d)  The examiner(s) should state 
whether a disability manifested by 
urinary frequency is presently shown 
or otherwise indicated by the 
medical evidence.  If so shown or 
indicated, the examiner should 
proffer an opinion as to whether the 
disability is "more likely than 
not" (i.e., the probability is 
greater than 50%); "as least as 
likely as not" (i.e., the 
probability is equal to or greater 
than 50%); or "not as least as 
likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
the veteran's active military 
service; a disability for which 
service connection has been 
established; or VA hospitalization, 
medical treatment, surgery, or 
examination.

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report(s).

3.  The veteran should be afforded a VA 
examination with an appropriate physician 
to determine the present severity of his 
service connected sinusitis.  The RO 
should insure that efforts to notify the 
veteran of any scheduled VA 
examination(s) are documented within the 
claims folder.  The entire claims folder 
and a copy of this remand must be made 
available to and reviewed by the 
examiner(s) prior to the examination(s).  
The examiner(s) should review the results 
of any testing prior to completion of the 
report(s).  The examiner(s) should 
provide complete rationale for all 
conclusions reached.  

The examiner(s) should provide the 
following information:

a)  The examiner should indicate 
whether the veteran's present 
sinusitis results in incapacitating 
episodes.  If so, the examiner 
should comment on the frequency, 
duration, and severity of such 
episodes.  

b)  The examiner should indicate 
whether the veteran's present 
sinusitis results in non-
incapacitating episodes 
characterized by headaches, pain, 
and purulent discharge or crusting.  
If so, the examiner should comment 
on the frequency, duration, and 
severity of such episodes.

c)  The examiner should identify 
whether the veteran's sinusitis has 
resulted in radical surgical 
treatment.  If so, the examiner 
should indicate if chronic 
osteomyelitis is present.  

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report(s).

4.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report(s).  If the requested 
examination does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  

6.  Upon completion of the above, the RO 
should readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  
		
7.  If the decision with respect to the 
claim remains adverse to the veteran, 
either in whole or in part, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that if there is additional evidence that 
can be obtained or generated, he should submit that evidence 
to the RO.

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
his claim.  See 38 C.F.R. § 3.655(a) (When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied).

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

 


